DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 14 January 2021, is acknowledged and entered.
By this Amendment, the Applicant amended claims 23, 26, 29, and 34. Claims 23-43 remain pending in the application. 


Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 23, 26, 29, and 34 are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 112”


Applicant’s arguments, see pages 5-7, filed 14 January 2021, with respect to the previous rejection(s) of claim(s) 23-43,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant argues (pg 6) that the prior art contains "no mentioning of recognizing overlooking images that contain fluid containers whose mouth is not facing about upwards as indicating not-ready-to-receive" as currently presented in amended Claims 23 and 34.

The limitations above are considered to be in the category of containers “not-ready-to-receive”.  One of ordinary skill in the art would recognize that “tilted” containers or a container “whose mouth is not facing about upwards” would not be properly aligned to receive a dispensed liquid.  Examiner additionally notes that Applicant also discloses this same logic:  “the three classes: "off center", "tilting", and "not present" can be merged into a "not receiving" class (Specification, page 9, lines 5-6)”.

Ashrafzadeh discloses (para 26 and figs 4 and 5) a system wherein image data is used to determine if a container is properly aligned to receive a dispensed liquid.  One of ordinary skill in the art would recognize this disclosure as including containers “whose mouth is not facing about upwards”, as well as any other misaligned container.
Therefore, Ashrafzadeh’s disclosures read upon Applicant’s amended claimed limitation, and therefore anticipate the claim as previously cited in earlier Office Actions.  The rejections are therefore upheld.

Examiner additionally notes that the amended phrase “not facing about upwards” is a relative term (please see rejection rationale below in the section titled “Claims Rejections- 35 USC § 112”)





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 23 and 34, the term “not facing about upwards” in claims 23 and 34 is a relative term which renders the claim indefinite.  The term “not facing about upwards” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 25-34, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh (US Patent Application Publication 2010/0155415), in view of Lee (US (US Patent 5,737,932), and in further (alternate) view of Choi (US Patent Application Publication 2019/0244375, filed 2/2/2018),  and in further view of Deshpande (Non-patent literature URL: https://adeshpande3.github.io/A-Beginner%27s-Guide-To-Understanding-Convolutional-Neural-Networks/).

Regarding Claim 23, Ashrafzadeh discloses a system for automatic fluid dispensing (Fig 1, Item 40 and Examiner’s annotations).
Further regarding Claim 23, Ashrafzadeh discloses the claimed invention, but is (specifically) silent on “a fluid valve that is electrically operable, said valve includes an outlet port for delivering fluid that’s connected to an output spout, and an inlet port that is connected to a fluid source so that fluid can flow through said valve and said output spout to a receiving area when said valve is turned on, and suspends when said valve is turned off.”
These limitations however, are well known in the art, such as taught by Lee.  Specifically, Lee teaches a system for automatic fluid dispensing, comprising a fluid valve (Fig 2, Item 3 and Claims 1 and 2 ) that is electrically operable, said valve includes an outlet port (Items 6 and 7) for delivering fluid that's connected to an output spout (See Examiner’s annotations), and an inlet port (Examiner’s annotations) that is connected to a fluid source (Item 1) so that fluid can flow through said valve and said output spout to a receiving area when said valve is turned on, and suspends when said valve is turned off. (Column 2, line 18- line 32)”


    PNG
    media_image1.png
    737
    684
    media_image1.png
    Greyscale

The advantages of Lee’s teachings include the use of a well-known apparatus to dispense fluid.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lee’s teachings to Ashrafzadeh’s disclosures in order to gain the advantages of using a well-known fluid dispensing apparatus.

Further regarding Claim 23, Ashrafzadeh discloses (para 26 and figs 4 and 5) a system and method wherein:
 “image data from camera 120 is transmitted to controller 122 for image processing…. More specifically, a video processing algorithm is utilized by controller 122 in conjunction with real-time image data in the form of video image data from camera 120 to determine the status of a fill event, as well as to determine the alignment of container 130 with spout 124 or the ice chute (not shown), as well as the shape of container 130.”
Therefore (as best understood by Examiner, (per Applicant’s disclosure of a “sequence labeling unit” in the Specification), the disclosures of Ashrafzadeh describe an overlooking camera (120) configured to take overlooking images; a switching circuit (122) configured to operate said valve given input digital signals; and an embedded system (para 26-27, and figs 4-5), that is operatively connected to said overlooking camera (120) and said switching circuit (122), said embedded system being configured to receive an overlooking image from sad overlooking camera, process said overlooking image to decide if a fluid container is ready to receive (para 26-27), and send a corresponding digital signal to said switching circuit (Fig 5, items 212, 214, 216).

    PNG
    media_image2.png
    806
    583
    media_image2.png
    Greyscale

Further regarding Claim 23,  In the interests of compact prosecution, however, Examiner additionally submits the teachings of Choi;  Choi teaches a system for automatic fluid dispensing, comprising:  said embedded system is operatively connected (Item 216 and para 51) to said overlooking camera (para 39, which lists a variety of suitable cameras)  and said switching circuit (Fig 4, item 106, 

    PNG
    media_image3.png
    809
    573
    media_image3.png
    Greyscale


Further regarding Claim 23,  Ashrafzadeh discloses an embedded system comprising “shape recognition software” to “determine the shape…(and) alignment of an object (para 27).  
Further regarding Claim 23, Ashrafzadeh, however, is specifically silent on an embedded system compris(ing) an object detection neural network that is configured to generate a first class label, and said embedded system receives said first class label.
Deshpande, however, teaches an embedded system (pgs 10-12) compris(ing) an object detection neural network that is configured to generate a first class label, and said embedded system receives said first class label  (pgs 10-12).
Further regarding Claim 23,  Deshpande expressly teaches a “sequence labeling unit (that) further comprises a label filter” (entire article), and Deshpande’s teachings in include the advantages of using the well-known process for image analysis via use of convolutional neural network (CNN) based algorithms.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Deshpande’s teachings to Ashrafzadeh’s modified disclosures in order to gain the advantages of a well-known process for image analysis via use of CNN- based algorithms, to include images that contain "fluid containers whose mouth is not facing upwards".
Further regarding Claim 23,  Ashrafzadeh as modified by Deshpande above teaches a system for automatic fluid dispensing wherein said embedded system receives said first class label for indicating that said fluid container is not-ready-to-receive Ashrafzadeh (para 27 and Fig 5, wherein container 
	Further regarding Claim 23,  Although Examiner has provided (in the interests of compact prosecution) examples above of where the prior art reads upon the claimed subject matter, Examiner further notes that the phrases “configured to generate for overlooking images that contain fluid containers whose mouth is not facing upwards a first class label”, and “for indicating that said fluid container is not-ready-to-receive” are statements of intended use, and not given patentable weight.  See MPEP 2114.

Regarding Claim 25, Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, comprising an overlooking light (Ashrafzadeh, Item 74) for illuminating said receiving area.
	Further regarding Claim 25, the phrase “for illuminating said receiving area” is a statement of intended use, and not given patentable weight.  See MPEP 2114.
Regarding Claim 26,  Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, wherein said object detection neural network (Dshpande pgs 10-12) is further configured to detect the location of said fluid container in said overlooking image and generate coordinates for the location (Ashrafzadeh, para 27 and Fig 5), and said deciding if the fluid container is ready to receive comprises comparing said coordinates for indicating whether said fluid container is at said receiving area (Choi, para 83).
Regarding Claims 27-28, and the limitations  of “Bayesian” and “Kalman” filters:  Ashrafzadeh as modified above discloses the claimed invention except for the explicit mention of  the words “Bayesian” and/or “Kalman” when describing the filters used to accomplish image processing.  it would have been an obvious matter of design choice to modify the Ashrafzadeh’s modified references to explicitly use Bayesian and/or Kalman filtering algorithms instead of sequence filtering algorithms as taught by 
Furthermore, absent a teaching as to the criticality of using Bayesian and/or Kalman filtering algorithms instead of sequence filtering, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 27,  In light of the rationale presented above, Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, wherein said embedded system (Deshpande, pgs 10-12) further comprises a Bayesian filter, said object detection neural network being configured to process a plurality of said overlooking images to generate a plurality of coordinates, and said embedded system being configured to filter said plurality of coordinates (Deshpande, entire article, with particular emphasis on pgs 9-12) with said Bayesian filter to generate filtered coordinates (Deshpande, entire article, with particular emphasis on pgs 9-12) and compare said filtered coordinates for indicating if said fluid container is at said receiving area (Choi, para 83).
	Further regarding Claim 27,  although Examiner has provided (in the interests of compact prosecution) examples above of where the prior art reads upon the claimed subject matter, Examiner further notes that the phrases “configured to process a plurality of said overlooking images to generate a plurality of coordinates”, and “configured to filter said plurality of coordinates”, and “for indicating if said fluid container is at said receiving area” are statements of intended use, and not given patentable weight.  See MPEP 2114.

Regarding Claim 28, in light of the rationale presented above, Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, wherein said Bavesian filter comprises a Kalman Filter (Deshpande, pgs 10-12)
Regarding Claim 29,  Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, wherein said object detection neural network is further configured to generate for overlooking images that contain fluid containers with their mouth facing about upwards a second class label (Deshpande, pg 9), and said embedded system receives said second class label for indicating that said fluid container is ready to receive (Choi, para 83).
	Further regarding Claim 29, although Examiner has provided (in the interests of compact prosecution) examples above of where the prior art reads upon the claimed subject matter, Examiner further notes that the phrase “configured to generate for overlooking images that contain fluid containers with their mouth facing about upwards”,  is a statement of intended use, and not given patentable weight.  See MPEP 2114.

Regarding Claim 30, Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, comprising an overlooking light (Ashrafzadeh, Item 74) for illuminating said receiving area.
	Further regarding Claim 30, the phrase “for illuminating said receiving area” is a statement of intended use, and not given patentable weight.  See MPEP 2114.

Regarding Claim 31,  Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, wherein said embedded system (Deshpande, pgs 10-12) further comprises a label- filtering means (Deshpande, pgs 10-12)  for filtering class labels, said object detection neural network (Deshpande, pgs 10-12) is configured to process a plurality of said overlooking images to generate a plurality of class labels (Deshpande, pgs 10-12), each of which being either said first or said second class label, and said 
Further regarding Claim 31, although Examiner has provided (in the interests of compact prosecution) examples above of where the prior art reads upon the claimed subject matter, Examiner further notes that the phrase “configured to process a plurality of said overlooking images to generate a plurality of class labels, each of which being either said first or said second class label”,  is a statement of intended use, and not given patentable weight.  See MPEP 2114.
Regarding Claim 32,  Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, wherein said label filter (Deshpande, pgs 10-12) comprises a counting unit (Deshpande teaches label numbering on page 9 in the section titled "Fully Connected Layer").
Regarding Claim 33, Ashrafzadeh as modified above teaches a system for automatic fluid dispensing, comprising an overlooking light (Ashrafzadeh, Item 74) for illuminating said receiving area.
	Further regarding Claim 33, the phrase “for illuminating said receiving area” is a statement of intended use, and not given patentable weight.  See MPEP 2114.
Regarding Claim 34, Ashrafzadeh discloses a method for automatic fluid dispensing (Fig 1, Item 40 and Examiner’s annotations).
Further regarding Claim 34, Ashrafzadeh discloses the claimed invention, but is (specifically) silent on providing a fluid valve that is electrically operable, wherein the outlet port of said valve is connected to a spout, and the inlet port of said valve is connected to a fluid source so that fluid can flow through said valve and said spout to a receiving area when said valve is turned on, and suspends when said valve is turned off; providing a switching circuit that is operatively connected to said valve for operating said valve given input digital signals.

The advantages of Lee’s teachings include the use of a well-known apparatus to dispense fluid.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lee’s teachings to Ashrafzadeh’s disclosures in order to gain the advantages of using a well-known fluid dispensing apparatus.
Further regarding Claim 34, Ashrafzadeh discloses (para 26 and figs 4 and 5) a system and method wherein:
 “image data from camera 120 is transmitted to controller 122 for image processing…. More specifically, a video processing algorithm is utilized by controller 122 in conjunction with real-time image data in the form of video image data from camera 120 to determine the status of a fill event, as well as to determine the alignment of container 130 with spout 124 or the ice chute (not shown), as well as the shape of container 130.”
Therefore (as best understood by Examiner, (per Applicant’s disclosure of a “sequence labeling unit” in the Specification), the disclosures of Ashrafzadeh describe a method for automatic fluid dispensing, comprising providing an overlooking camera (120) for taking overlooking images; receiving an overlooking image from said overlooking camera (para 26-27); processing said overlooking image to 
Further regarding Claim 34,  In the interests of compact prosecution, however, Examiner additionally submits the teachings of Choi;  Choi teaches a method for automatic fluid dispensing, comprising providing an overlooking camera for taking overlooking images (para 39, which lists a variety of suitable cameras); receiving an overlooking image from said overlooking camera (para 52); processing said overlooking image ((via use of a sequence labeling unit)  to decide if it shows a fluid container that is ready to receive, and sending a respective digital signal to said switching circuit to operate said fluid valve (para 66).
Choi expressly teaches an image analysis system (214 and para 51), and Choi’s teachings in include the advantages of using the well-known process for image analysis via use of convolutional neural network (CNN) based algorithms.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Choi’s teachings to Ashrafzadeh’s disclosures in order to gain the advantages of a well-known process for image analysis via use of CNN- based algorithms.
Further regarding Claim 34,  Ashrafzadeh discloses an embedded system comprising “shape recognition software” to “determine the shape…(and) alignment of an object (para 27).   Examiner notes that this disclosure implies the use of classifying overlooking images that contain “fluid containers whose mouth is not facing upwards” as indicating not-ready-to-receive.
However, in the interest of compact prosecution, Examiner further notes that Deshpande also teaches a method including classifying overlooking images that contain “fluid containers whose mouth is not facing upwards” as indicating not-ready-to-receive (pgs 10-12, wherein Deshpande teaches an embedded system comprising an object detection neural network that is configured to generate a first class label, and said embedded system receives said first class label).
Further regarding Claim 34,  Deshpande expressly teaches a “sequence labeling unit (that) further comprises a label filter” (entire article), and Deshpande’s teachings in include the advantages of using the well-known process for image analysis via use of convolutional neural network (CNN) based algorithms.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Deshpande’s teachings to Ashrafzadeh’s modified disclosures in order to gain the advantages of a well-known process for image analysis via use of CNN- based algorithms, to include classified images that contain "fluid containers whose mouth is not facing upwards".

Regarding Claim 36, Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, comprising providing an overlooking light (Ashrafzadeh, Item 74) for illuminating said receiving area.
Regarding Claim 37,  Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, wherein said processing said overlooking image (Deshpande, pgs 10-12) to decide if it shows a fluid container that is ready to receive orientation  (Ashrafzadeh, para 26 and Fig 4-5), further comprises detecting the location of said fluid container in said overlooking image and generating coordinates for the location, and comparing said coordinates for indicating if said fluid container is at said receiving area (Choi, para 83).
Regarding Claim 38, Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, wherein said processing said overlooking image to decide if it shows a fluid container that is ready to receive (Ashrafzadeh, para 26 and Fig 4-5) further comprises processing a plurality of said overlooking images to generate a plurality of coordinates (Deshpande, entire article, with particular emphasis on pgs 9-12), filtering said plurality of coordinates to generate filtered coordinates, and comparing said filtered coordinates for indicating if said fluid container is at said receiving area (Choi, para 83).
Regarding Claim 39, Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, wherein said filtering said plurality of coordinates to generate filtered coordinates comprises filtering said plurality of coordinates to generate filtered coordinates by a Kalman Filter (Deshapnde, pgs 10-12).
	Further regarding Claim 39,  Ashrafzadeh as modified above discloses the claimed invention except for the explicit mention of  the word “Kalman” when describing the filters used to accomplish image processing.  it would have been an obvious matter of design choice to modify the Ashrafzadeh’s modified references to explicitly use Kalman filtering algorithms instead of sequence filtering algorithms as taught by Deshpande (and also disclosed by applicant in Specification, pgs 12-13) , since Applicant has not disclosed that using Kalman filtering algorithms instead of sequence filtering solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either algorithm design.
Regarding Claim 40,  Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, wherein said processing said overlooking image to decide if it shows a fluid container that is ready to receive (Ashrafzadeh, para 26 and Fig 4-5) further comprises generating for overlooking images that contain fluid containers with their mouth facing about upwards a second class label indicating ready to receive (Deshpande, pg 9).
Regarding Claim 41, Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, further comprising providing an overlooking light (Ashrafzadeh, Item 74) for illuminating said receiving area.
Regarding Claim 42, Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, wherein said processing said overlooking image (Deshpande, pgs 10-12) to decide if it shows a fluid container that is ready to receive (Ashrafzadeh, para 26 and Fig 4-5), processing a plurality of said overlooking images to generate a plurality of class labels (Deshpande, pgs 9-12), each of which being 
Regarding Claim 43, Ashrafzadeh as modified above teaches a method for automatic fluid dispensing, comprising providing an overlooking light (Ashrafzadeh, Item 74) for illuminating said receiving area.


Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh as modified above, and in further view of Yan (“A DNN Framework For Text Image Recitation From Planar Transformations”).

Regarding Claim 24,  Ashrafzadeh as modified above teaches an embedded system (para 26-27, and the phrase “configured to apply a predetermined perspective transformation to said overlooking image, and convert the color space of said overlooking image” is a statement of intended use, and therefore not given patentable weight.
	In the interest of compact prosecution, however, Examiner additionally submits the teachings of Yan; Yan teaches a system “configured to apply a predetermined perspective transformation to said overlooking image, and convert the color space of said overlooking image” (page 2, Column 2, lines 45-49).
The advantages of Yan’s teachings in include the advantages of using the well-known process for image analysis via use of convolutional neural network (CNN) based algorithms.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Yan’s teachings to Ashrafzadeh’s modified disclosures in order to gain the advantages of a well-known process for image analysis via use of CNN- based algorithms.

Regarding Claim 35,  Ashrafzadeh as modified above is silent on a method for automatic fluid dispensing, further comprising applying a predetermined perspective transformation to said overlooking image.
Yan, however, teaches a method for automatic fluid dispensing, further comprising applying a predetermined perspective transformation to said overlooking image (page 2, Column 2, lines 45-49).
The advantages of Yan’s teachings in include the advantages of using the well-known process for image analysis via use of convolutional neural network (CNN) based algorithms.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Yan’s teachings to Ashrafzadeh’s modified disclosures in order to gain the advantages of a well-known process for image analysis via use of CNN- based algorithms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-	Denise (US 8,109,301) teaches a method for automatic fluid dispensing, comprising:  providing an embedded system (Item 500) with a sequence labeling unit, wherein said embedded system is operatively connected to said overlooking camera (Item 2730, and Column 10, lines 44-48) for receiving overlooking images; (and) processing said overlooking image with said sequence labeling unit (Items 2700 and 2730, and Column 29, lines 14-19).

                                                                                                                                            

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753


/Timothy P. Kelly/Primary Examiner, Art Unit 3753